Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-15 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous office action, the prior art fail to teach the particular limitation in combination with all the other limitation of the claim with respect to claims 1 and 5, wherein the FEC redundancy level information comprises an integer value identifying an FEC redundancy percentage corresponding to the determined FEC redundancy level, with respect to claim 11, determine at least one action decisive of how to handle subsequent packet(s) of the data file to be initiated, in case it is found that the packet loss rate less exceeds the FEC redundancy level.
Dependent claims depend on claims 1, 5 and 11, therefore, the dependent claims are allowed as well. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
March 31, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467